Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1, 3-10, and 12-16 are allowed.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 and §103 rejections:
Applicant’s claim amendments filed July 11, 2022 have been fully considered and overcame the all prior rejections as presented in the final office action March 10, 2022. 


Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Robert O’Neill (“An Adjustable Workstation Computer Desk for People with Physical Disabilities”, May 2003, OMI College of Applied Science University of Cincinnati) teaches a height-adjustable table (adjustable workstation desk, fig.6, p.11, section 4.0) comprising: a linear electric actuator system, where the linear electric actuator system comprises: at least one linear actuator (Appendix G, I-2/3, fig.9, p.11-12 and sections 4.2), a control (Appendix L, p.18-19 and section 4.4), a system for determining the actual height adjustment level of the table providing information to the control (the height adjustment is controlled with the speed of motion as .75 inches/second based on a 10” range of motion to adjust the height of the desk, p.11-12, where user set the height of the tables to fit their needs with power driven mechanism controlled by infrared remote control or voice activation system, p.2 and section 1.2), an operating unit with activation keys for user activated height adjustment of the table (infrared remote control, p.2 and section 1.2; Appendix J-2 and L-3 discloses the functions for infrared remote transmitter, functions such as channel selector, up/down motion, and two momentary switch positions), a communication interface for communicating with the control (communication interface between user infrared remote control transmitter with electrical and control system including the receivers, diode and linear actuator as shown in Appendix J-2).
Hall et al. (US 2016/0106205) teaches a height-adjustable table (height adjustable table 1, fig.1) comprising: a linear electric actuator system (fig.7 and par.0027 and par.0031), where the linear electric actuator system (fig.7) comprises: at least one linear actuator (linear actuators 3, fig.7 and par.0031), a control (control 19, fig.7 and par.0031), a system (figs.3-4 and par.0028) for determining the actual height adjustment level of the table providing information to the control (for determining the sitting position 13 and standing position 14, par.0028), an operating unit (operating panel 8, figs.5-7) with activation keys (various buttons 26, fig.6 par.00030-0031) for user activated height adjustment of the table (figs.6-7 and par.0031), a communication interface (communication interface 23 and 32, figs.5-7) for connecting a personal device (for connecting to a mobile phone device 33, fig.8 and par.0032) that stores a user setting for a guest user to the control (stores the standing position 14 and sitting position 13, par.0037), a working memory (memory 29, fig.9) associated with the control (associate with control 19 or 52) for storing a value representing a user setting with regard to a preferred height adjustment level setting (storing a user-set sit/stand values, figs.3-4, par.0031, par.0037, par.0044), wherein the control is configured to adjust the height to the table according to the value stored in the working memory (height of adjustable table is controlled based on default sit/stand values stored in memory 29 and a value set by user that are also stored in memory 29, par.0031, par.0037, par.0044), said working memory in a first mode being populated by default associated with the control when no personal device is connected to the control via the communication interface (as taught in figs.5-7, , par.0031, par.0037 and par.0044) and in a second mode being populated by a value communicated via the communication interface for communicating with the control when a personal device is connected to the control via the communication interface (fig.8, par.0037 and par.0044).  
Rogers, III et al. (US 5,556,163) teaches an automatically height adjustable office furniture (Rogers: user height adjustable chair, title and col.2 lines 1-11) including a programmable memory associated with the control for storing at least one value representing a user setting with regard to a preferred height adjustment level setting for a frequent user (Rogers: a programmable memory device to store adjustments to the chair positions for a number of different users, col.2 lines 12-22) and permitting multiple power-assisted position adjustments to provide enhanced comfort where it is important for workers to avoid sitting in the exact same position for extended periods (Rogers: col.1 lines 20-28). 
Bae (US 2009/0154079) teaches a height adjustable table (Bae: fig.1; Rogers: user height adjustable chair, title and col.2 lines 1-11) including a hardware dongle where the dongle is a data carrier such as a memory stick or SD memory card, flash drive or the like (Bae: a connection port connected to an external flash memory, par.0015, par.0021, and par.0083).
Nonetheless, the prior arts of record as cited above individually or in combination does not teach at least “wherein upon user activation of the activation keys, the control continuously compares the information regarding the actual height adjustment level of the table with the value stored in the programmable memory and in the event that the value of the actual height adjustment level of the table becomes equal to or changes dominance with the value stored in the programmable memory, the control interrupts a supply of power to the electric linear actuator in order to indicate to the user that the height-adjustment of the table has now reached a preferred height setting as indicated by the user setting stored in the programmable memory”.

Allowable Subject Matter
Claims 1, 3-10, and 12-16 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A height-adjustable table (1) comprising: a linear electric actuator system, where the linear electric actuator system comprises: at least one linear actuator (3), a control (9), a system for determining the actual height adjustment level of the table providing information to the control, an operating unit (6) with activation keys for user activated height adjustment of the table, a programmable memory associated with the control for storing at least one value representing a user setting with regard to a preferred height adjustment level setting for a frequent user, a communication interface for connecting a personal device that stores a user setting for a guest user to the control, and a working memory associated with the control for storing a value representing a user setting with regard to a preferred height adjustment level setting, wherein the control is configured to adjust the height of the table according to the value stored in the working memory, said working memory in a first mode being populated by default by the value stored in the programmable memory associated with the control when no personal device is connected to the control via the communication interface and in a second mode being populated by a value communicated via the communication interface for communicating with the control when a personal device is connected to the control via the communication interface; wherein upon user activation of the activation keys, the control continuously compares the information regarding the actual height adjustment level of the table with the value stored in the programmable memory and in the event that the value of the actual height adjustment level of the table becomes equal to or changes dominance with the value stored in the programmable memory, the control interrupts a supply of power to the electric linear actuator in order to indicate to the user that the height-adjustment of the table has now reached a preferred height setting as indicated by the user setting stored in the programmable memory.”
Claims 3-10, and 12-16 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2014/0109802, US 2014/0137773, US 2016/0309889, US 2019/0223590, US 2019/0328128, US 2021/0112969, US 2021/0030146, US 2021/0386193.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   July 22, 2022